DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This Office Action is in response to the application filed on 6/21/2021.  Claims 1, and 3-10 are presently pending and are presented for examination.

 						Terminal Disclaimer 
Examiner acknowledges that a Terminal Disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) was filed on pending application number 16/575540 on 9/24/2021 which was subsequently approved.

Allowable Subject Matter

Claims 1, and 3-10 are allowed.

The following is a statement of reasons for reasons for allowance:  

Regarding independent claim(s) 1,  although the prior art discloses A mobile device comprising: a drive element; a first battery configured to supply power to the drive element, a voltage of the first battery in a fully charged state being lower than a first the prior art of record does not disclose or teach the combination of:

“a node shared by a first path which supplies power from the first battery to the drive element and a second path which supplies power from the second battery to the drive element, the stopping unit including a booster unit provided on the first path and configured to switch between whether or not to boost a voltage of the first battery, and a diode provided on the first path and having electrical characteristics to prevent a current from flowing into the booster unit, an anode of the diode being electrically coupled to the booster unit and a cathode of the diode being electrically coupled to the node, the stopping unit allowing supplying of power from the first battery to the drive element via the diode in response to a voltage at the anode of the diode being greater than a voltage at the cathode of the diode, and the stopping unit stopping supplying of power from the first battery to the drive element in response to the voltage at the anode of the diode being less than the voltage at the cathode of the diode”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion and Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Qui et al (US 20200214354) is cited for having diode in line with a booster circuit. However the modification of the prior art with the teachings of Qui will render the prior art of record unsatisfactory for its intended purpose. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on Monday - Thursday: 8:00 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Drew A. Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information 



/TYNESE MCDANIEL/
Examiner, Art Unit 2859
	



/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859